UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORKK

 

kk a ar or aoe x
SECURITIES AND EXCHANGE
COMMISSION,
Plaintiff,
-against-
TELEGRAM GROUP, INC., et al.,
Defendants.
a ---- oe -X

 

CASTEL, U.S.D.I.:

19 cv 9439(PKC)

ORDER

Because the services for the Hon. Deborah Batts will be held on Monday,

February 10, 2020, the start of United States v. Bright, 19 cr 521 (PKC), wili be delayed by a

day. Baring further delays in the Bright trial, the Court will commence the preliminary injuction

hearing in this case on Febraury 19, 2020 at 10 a.m., rather than February 18, 2020 at ll am, If

more time is required, the Court will schedule it at the hearing.

SO ORDERED.

A on Lae

Dated: New York, New York
February 6, 2020

v

P, Kevin Castel
United States District Judge

 
